Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and remarks submitted 1/11/2021.
Claims 1, 2, 4, 13, 15 and 16 have been amended; support for claims 1 and 13 are found in cancelled claims 3 and 14 respectively.  The amendments for other claims correct dependency.
Claims 10-12 and 16 were previously indicated as allowable subject matter.
Claims 1-2, 4-13, 15-18 are currently pending.

Claim Objections
Claim 10 objected to because of the following informalities:  Line 3, states “a rack assembly” should be the rack assembly as it has been introduced in claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2, 4, 13 and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nagamine et al. (WO 2014/087234 A1)
claim 1, Nagamine et al. discloses system for managing thermal runaway in a battery, comprising: 
(a) at least one battery module (1-battery stack) comprising at least one energy cell (10-electric cells); 
(b) a rack assembly comprising a manifold (S2) and a frame (42) with at least one shelf (bottom of enclosure -50) for mounting the at least one battery module (1-battery stack); 
(c) a cooling air pathway (supply path (S2)) in thermal communication with the at least one energy cell, the cooling air pathway (S2) extending between the frame (42) and at least one outer surface of the at least one battery module (battery stack) when the at least one battery module is mounted on the shelf and docked with the rack assembly (Figure 2); 
(d) a thermal runaway gas pathway in gaseous communication with the at least one energy cell (S1-smoke discharge path); and 
(e) a separator that physically separates the cooling air pathway and the thermal runaway gas pathway such that cooling air flowing along the cooling air pathway does not substantially mix with thermal runaway gas venting from the at least one energy cell and flowing along the thermal runaway gas pathway (figure 2) [0011].  

As to claim 2, Nagamine discloses the at least one battery module further comprises a vent port [0030] for discharging thermal runaway gas vented from the at least one energy cell, the separator comprises the manifold having a thermal runaway gas channel with a thermal runaway gas inlet in gaseous communication with the vent port such that the thermal runaway gas pathway extends from the vent port, through the thermal runaway gas inlet and into the thermal runaway gas channel [0030].  
claim 4, Nagamine et al. discloses the manifold (S2) comprises a cooling air channel with at least one cooling air outlet (92-discharge openings [0054]) in gaseous communication with the at least one outer surface of the at least one battery module (figure 2, 7), such that the cooling air pathway extends through the cooling air channel, through the at least one cooling air outlet and over the at least one surface of the at least one battery module [0054, 0056].  

As to claim 13, Nagamine et al. Nagamine et al. a method for managing thermal runaway in a battery system, comprising:
 (a) directing cooling air along a cooling air pathway in thermal communication with at least one energy cell in a battery module [0031]; and
 (b) directing a thermal runaway gas formed during a thermal runaway event in the battery module away from the at least one energy cell and along a thermal runaway gas pathway 6Application No. 16/095,266Docket No.: 145833.523500 Response to Office Action of July 10, 2020 that is physically separated from the cooling air pathway, such that the thermal runaway gas does not substantially mix with the cooling air [0030, 0011],
 wherein the step of directing cooling air along a cooling air pathway comprises directing air into a rack assembly (50 bottom of outer casing) housing the battery module and flowing the cooling air across at least one outer surface of the battery module and out of a front end of the rack assembly (S2 is the cooling fluid which is between the frame 42 and the outer case (50-rack)).  

As to claim 15, Nagamine et al. discloses the step of directing the thermal runaway gas away from the at least one energy cell (10) comprises flowing the thermal runaway gas through a thermal runaway gas port in the battery module and through a thermal runaway gas channel .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (WO 2014/087234 A1) in view of Binder et al. (US 4,751,154).

As to claim 5, Nagamine et al. discloses a vent in the battery cells but does not include a flame arrestor mounted in the thermal runaway gas pathway.
Binder et al. discloses a battery and teaches that in conjunctions with vents flame arrestors decrease the incidences of battery explosions (col. 1 lines 43-47).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include an arrestor to the cells of Nagamine because this would decrease the incidences of battery explosions and thus improve safety.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (WO 2014/087234 A1) in view of Decker et al. (US 2015/0367747 A1)
As to claim 6, Nagamine et al. discloses the battery but does not explicitly teach a power connection or a signal connection port.  The power connection port would be inherent to 
Decker et al. discloses a battery system and teaches having a signal interface to exchange control information with the power conversion module [0061].
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include a signal connection and a power connection into the battery system because this would allow electrical communication with the battery and also further allow for communication with a power conversion module which would allow the system to safely operate. 



Allowable Subject Matter
Claims 7-12 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.
Applicant argues that Nagamine fails to disclose a rack assembly, shelf or battery module.
The figure below indicates what the examiner has interpreted as the rack assembly, shelf and the battery

    PNG
    media_image1.png
    526
    728
    media_image1.png
    Greyscale


Applicant argues cooling air along a patch across the outer surface. 

    PNG
    media_image2.png
    526
    830
    media_image2.png
    Greyscale

The cooling path (S2) comes in contact with the frame and the outer surface of the battery module as is shown below, therefore the cooling air extends between the frame and the outer surface of the module.  Even if the flow goes between the cells, the flow still is in contact with the outer surface of the module and the frame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808.  The examiner can normally be reached on Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Maria Laios/Primary Examiner, Art Unit 1727